ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-430, concluding that as a matter of reciprocal discipline pursuant to Rule l:20-14(a)(4)(E), TONYA BUTLER of SAN DIEGO, CALIFORNIA, who was admitted to the bar of this State in 2002, should be censured based on discipline imposed in the State of Tennessee that in New Jersey constitutes violations of RPC 5.5(a) (practicing law while ineligible to do so) and RPC 8.4(a) (violating or attempting to violate the Rules of Professional Conduct), and good cause appearing;
It is ORDERED that TONYA BUTLER is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*303ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.